FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yeso No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x As of May 9, 2011, the registrant had 802,424 shares of common stock, par value $0.001, issued and outstanding. PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Balance Sheets as ofMarch 31, 2011 (Unaudited) and December 31, 2010 3 (Unaudited) Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 (Unaudited) Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 7 Item 3.Quantitative and Qualitative Disclosure about Market Risk 14 Item 4.Controls and Procedures 14 PART II — OTHER INFORMATION Item 1.Risk Factors 15 Item 6.Exhibits 15 Signatures 16 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Condensed Consolidated Balance Sheets ASSETS March 31, 2011 December 31, 2010 (Unaudited) Current Assets Cash $ $ Accounts receivable, net of allowance of $20,000 Deferred tax asset Income tax receivable Commission draw Prepaid expenses Total current assets Property and equipment, net Computer equipment Furniture & fixtures Office equipment - Office equipment under capital lease Total property & equipment Less: accumulated depreciation ) ) Net property & equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Income tax payable Current obligations under capital lease Deferred rent expense - Unearned revenue Total current liabilities Long term liabilities Noncurrent obligations under capital lease Total liabilities Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 sharesauthorized at $0.001 par value;zero shares issued and outstanding - - Common stock; 50,000,000 sharesauthorized at $ 0.001 par value;802,424shares issued and outstanding Additional paid-in capital Retained earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Operations (Unaudited) For three months ended March 31, Revenues: HCO fees $ $ MPN fees Other Total revenues Expenses: Depreciation Consulting fees Salaries & wages Professional fees Insurance Outsource service fees - Data maintenance General & administrative Total expenses Income (loss) from operations ) Other income (expense) Interest income Interest (expense) ) ) Loss on disposal of assets ) - Total other income (expense) ) Income (loss) before taxes ) Income tax provision ) ) Net income (loss) $ $ ) Basic and fully diluted earnings per share: Earnings per share amount $ $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Pacific Health Care Organization, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net incometo net cash: Depreciation Loss on disposition of assets - Changes in operating assets & liabilities (Increase)in accounts receivable ) ) Decrease in deferred tax asset - Decrease inincome tax receivable - Decrease in commission draw - Decrease in prepaid expenses Increase (decrease) in accounts payable ) Increase in deferred rent expense - (Decrease) in accrued expenses ) ) Increase in tax payable (Decrease) in unearned revenue ) ) Net cash provided by (used in) operating activities ) Cash Flows from investing activities Purchase of furniture and office equipment ) - Purchase of office equipment under capital lease - ) Net cash used in investing activities ) ) Cash Flows from financing activities Increase in obligations under capital lease - Payment of obligation under capital lease ) ) Net cash provided by (used in) financing activities ) Increase (decrease)in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information Cash paid for: Interest $ $ Income taxes paid (refunded) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Pacific Health Care Organization, Inc. Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2011 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by Pacific Health Care Organization, Inc. (the Company) pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed consolidated financial statements be read in conjunction with the Company’s audited financial statements and notes thereto included in its December 31, 2010 Annual Report on Form 10-K.Operating results for the three-months ended March 31, 2011 are not necessarily indicative of the results to be expected for year ending December 31, 2011. NOTE 2 - SUBSEQUENT EVENTS In accordance with ASC 855-10 Company management reviewed all material events through the date of issuance and there are no material subsequent events to report. 6 Item 2.Management’s Discussion and Analysis of Financial Statements and Results of Operations This quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Act of 1934, as amended, that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including statements about our revenue, spending, cash flow, products, actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “may,” “hope,” “will,” “expect,” “believe,” “anticipate,” “estimate” “projected” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainty, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.The forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in our other filings with the Securities and Exchange Commission. Throughout this report, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”),Arissa Managed Care, Inc. (“Arissa”), Medex Managed Care, Inc. (“Medex Managed Care”)and Industrial Resolutions Coalition, Inc. (“IRC”). Overview We are in the business of managing and administering Health Care Organizations (“HCOs”) and Medical Provider Network (“MPNs”) in the state of California. For many years, workers’ compensation costs in California have been high. Since 1993, the legislature in California has enacted various laws designed to introduce alternatives to the traditional model of worker’s compensation aimed at controlling costs by giving employers greater control over the medical treatment of injured workers for a longer period of time. Under the traditional model of workers’ compensation insurance coverage, the employer controls the selection of the medical provider for the first 30 days after the injury is reported.Thereafter the employee chooses the treating physician and the employer has no further control over the treatment of the patient. 7 In 1993 the California legislature passed a bill that established Health Care Organizations.An HCO is a network of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.The benefit of the HCO to an employer is two-fold.First, the employer is able to control the medical treatment of the injured employee for 90 to 180 days rather than just during the first 30 days.Second, the HCO provides the employer a network of trained providers to which it can refer its injured employees who specialize in treating work place injuries. Under the HCO guidelines, all HCOs are required to pay certain annual fees to the California Division of Workers’ Compensation (“DWC”).These fees, prior to January 1, 2010, included an annual fee per employee enrolled in the HCO at the end of the calendar year.Effective January 1, 2010, the annual fee was reduced to a stepped amount based on the number of employees enrolled in the HCO. In 2004, the California legislature enacted new laws that created MPNs.Like an HCO, an MPN is a network of health care professionals, but MPN networks are not required to have the same level of medical expertise in treating employees’ work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a combination of the HCO and MPN programs.Under this combination model, an employer can enroll its employees in the HCO program then, prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To our knowledge, we are currently the only entity that offers both programs together. Revisions to the HCO regulations were filed with the Secretary of State on November 4, 2009 and became effective January 1, 2010. These revisions make HCOs more competitive with medical provider networks, providing a viable network option for workers’ compensation care. DWC has reported that studies have shown that network care is associated with lower costs for employers and better return to work outcomes for injured workers. The revised regulations reduce HCO fees and eliminate duplicative HCO reporting requirements. Annual HCO enrollment fees have been $1.50 per enrollee through calendar year 2006, and were $1.00 per enrollee from January 1, 2007 through December 31, 2009. Effective in 2010, the annual assessments are $250 for HCOs with enrollments of 0-1000, $350 for 1001-5000, and $500 for 5001 and above. The 2010 assessments for Medex Healthcare will be $500 for Medex’s network of primary care providers and $250 for Medex’s network of primary and specialized care providers. The HCO enrollment fees were retroactively applied to 2009 assessments. On March 16, 2011 we incorporated Medex Managed Care, Inc., in the State of Nevada, as a wholly owned subsidiary of the Company.Effective April 1, 2011, Medex Managed Care took over the responsibilities of overseeing and managing the utilization review and managed bill review business previously managed by our other subsidiary, Medex Healthcare, Inc. Results of Operations Comparison of the three months ended March 31, 2011 and 2010 Revenue The total number of employee enrollees increased 17% during three months ended March 31, 2011 compared to March 31, 2010.Total revenues increased58% to $549,826.As of March 31, 2011, we had approximately 288,000 total enrollees.Enrollment consisted of approximately 45,000 HCO enrollees and 243,000 MPN enrollees.By comparison as of March 31, 2010 we had approximately 247,000 enrollees, including approximately 33,000 HCO enrollees and approximately 214,000 MPN enrollees. 8 The net increase in HCO and MPN enrollees of approximately 12,000 and 29,000, respectively, was mainly the result of adding one major customer in each of the categories.Although the continuing economic slowdown impacted us in 2010, there are signs that our revenues during 2011 will increase moderately. In the current economic environment, we anticipate businesses will continue to seek ways to reduce their workers’ compensation program costs.As a result, we expect to experience client turnover, in the form of existing employer clients seeking to terminate or renegotiate the scope and terms of existing services.We also anticipate our market may shrink as some employers seek to reduce their costs by managing their workers’ compensation care services in-house.As a result, the market is currently subject to restructuring in the type and pricing of services provided in our industry. During the quarter ended March 31, 2011, we were able to increase our managed bill review (MBR) and utilization review (UR) services fee revenues during the quarter ended March 31, 2011. HCO Fees During the three months ended March 31, 2011 and 2010, HCO fee revenues were $173,256 and $140,351 respectively.This 23% increase in revenue from HCO fees during the three months ended March 31, 2011 was the primarily the result of a 36% increase in HCO enrollment resulting from the addition of a significant new customer. MPN Fees MPN Fee revenues for the three months ended March 31, 2011 were $137,307 compared to $146,333 for the three months ended March 31, 2010.Although in March 31, 2011 we realized a 14% increase in MPN enrollment when compared the same period 2009 revenues declined by $12,253 because of differing fee terms, unbundling of services, price competition and similar factors as compared to 2010, Other Revenue During the three months ended March 31, 2011, other revenue increased 293% to $239,263 from $60,874 in the same period a year earlier.The primary components of other revenue are nurse case management (NCM), MBR and UR fees.Our MBR and UR revenues increased by $94,558 and $57,965 respectively, when compared to the same period 2010.During the period ended March 31, 2010 we did not realize any MBR service revenue and we realized UR service fees totaling $2,058.MBR and UR service revenues grew largely as a result of increased marketing efforts by Arissa in these areas of our business.NCM revenues increased $23,808 to $65,151 resulting primarily from increased customer employee enrollment. We retain nurses on our staff who, at the request of our customers, will review the medical portion of a claim on behalf of our employer clients, claims managers and injured workers.We offer nurse case management services to our customers on an optional basis.We charge an additional fee for nurse case management services. Expenses Total expenses for the three months ended March 31, 2011 and 2010 were $512,071 and $406,231, respectively.The increase of $105,840 was the result of increases in consulting fees, outsource service fees, salaries and wages, professional fees, and general and administrative expense, offset by decreases in depreciation and insurance expense. 9 Consulting Fees During the three months ended March 31, 2011, consulting fees increased to $79,345 from $61,231 during the three months ended March 31, 2010.This increase of approximately $18,114 in consulting fees was due mainly to an increase in fees paid to Medex’s legal consultant, the addition of a UR consultant during third quarter of 2010 and hiring an administrative consultant during January 2011.Additionally, in the event we see an increased level of services requested from our customers, especially for nurse case management services which would require us to engage additional nurse case managers, we could experience higher consulting fees. Salaries and Wages Salaries and wages increased $35,248 or 20% to $208,662 from $173,414 during the three months ended March 31, 2011 compared with the three months ended March 31, 2010.The increase in salaries and wages was primarily due to the hiring of a manager of bill review and electronic data interchange (“EDI”) operations in June 2010 and a nurse case manager in September 2010. Professional Fees For the three months ended March 31, 2011, we incurred professional fees of $46,182, compared to $38,050 during the three months ended March 31, 2010.This 21% increase in fees is primarily the result of increased nurse case management fees and an increase in the monthly fees paid to our medical director. Insurance During the three months ended March 31, 2011, we incurred insurance expenses of $28,969, a $2,740 decrease over the prior year three months.The decrease in 2011 was primarily due to adjustments made to the Company’s property and general liability insurance premiums.We do not expect insurance expense to increase materially in 2011. Outsource service fees Outsource service fees consist of costs incurred by Medex and IRC in outsourcing its MBR services and certain UR services.Medex and IRC do not, at this time, have enough volume to justify creating their own MBR and UR in-house staff.We utilize outside vendors to provide specific services for our clients, charging additional fees over and above those paid to said vendors for administration and coordination of MBR and UR services directly to the clients. We commenced outsourcing these services during the second half of 2010 and incurred approximate $32,661 in outsource service fees during the three months period ended March 31, 2011. Data Maintenance Under regulations applicable to HCOs and MPNs we are required to comply with certain data reporting and document delivery obligations.We currently contract out much of these data reporting and document delivery obligations to third parties.The costs we incur to meet these data reporting and document delivery requirements are reflected in our financial statements as data maintenance. Data maintenance costs are impacted by several factors, including the overall mix of enrollees in our HCO and MPN programs and the number of new enrollees during the year.HCOs are required to deliver enrollment notices annually to each HCO enrollee.By comparison, MPNs are required to deliver an enrollment notice only at the time of initial enrollment and at the time an enrollee is injured.As a result, after the first year, data maintenance fees for MPN enrollees are consistently about 50% lower than data maintenance costs per HCO enrollee.Therefore, depending on the mix of HCO and MPN enrollees and the number of new MPN enrollees versus ongoing MPN enrollees, our data maintenance costs may vary significantly from year to year even in years when our overall enrollment does not change materially. 10 Data maintenance fees may also vary significantly from employee enrollment fees in any given year.Employee enrollment fees are determined based on the number of HCO enrollees at the end of the calendar year and do not take into account fluctuations in HCO enrollees during the year.By comparison, data maintenance fees are billed as services are provided.Therefore, we may have years when HCO enrollment is higher during the year than it is at the end of the calendar year, resulting in variances in data maintenance fees and employee enrollment fees in a given year. Finally, data maintenance fees are also impacted by the prices we can negotiate with our third party service providers. During the three months ended March 31, 2011, we experienced a 36% increase in HCO enrollees and a 14% increase in MPN enrollees, resulting in an overall enrollment increase of 17%.Data maintenance fees decreased 58% from $18,621 to $7,844 during first quarter ended 2011 when compared to 2010.The decrease in data maintenance fees is primarily attributable to lower data maintenance costs associated with the renewal of MPN enrollees and lower prices negotiated with third party service providers. General and Administrative General and administrative expenses increased approximately 39% to $106,302 during the three months ended March 31, 2011 when compared to the same period a year earlier.The increase in general and administrative expense of $29,627 was primarily attributable to increases in costs totaling $17,592associated with moving our offices to our new location in Newport Beach, Californiaand other increases in other miscellaneous general and administrative expenses. We expect current levels of general and administrative expenses to remain constant unless we realize a significant increase in new revenues. Net Income During the three months ended March 31, 2011, total revenues of $549,826 were higher by $202,268 when compared to the same period in 2010.This increase in total revenues was partially offset by increases in total expenses of $105,840 resulting in a profit from operations of $37,755 compared to a loss from operations of $58,673 during three months ended March 31, 2010.Correspondingly, we realized a net profit of $26,909 for the three months ended March 31, 2011, compared to a net loss of $59,117, during the three months ended March 31, 2010.We expect moderate increases in revenues to continue in the second quarter of 2011, when compared to the the first quarter of 2011, to be generated from new services offered by the Company to existing and new customers in the areas of managed bill review and clinical and non-clinical utilization reviews. Liquidity and Capital Resources As of March 31, 2011, we had cash on hand of $351,991 compared to $349,552 at December 31, 2010.The $2,439 increase in cash on hand is primarily the result of the growth in our net income, deferred rent expense and decrease in prepaid expenses, partially offset by increases inprepaid expense and decreases in accounts payable.We believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating costs over the next twelve months.We do not anticipate needing to find other sources of capital at this time. However, if our revenue is lower than anticipated we may need to find other sources of capital to fund operations. 11 We do not currently have any significant capital expenditures planned for the next twelve months that we anticipate will require us to seek outside sources of funding.We do, however, from time to time, investigate potential opportunities to expand our business either through the creation of new business lines or the acquisition of existing businesses.We have not identified any suitable opportunity at the current time.An expansion or acquisition of this sort may require greater capital resources than we possess.Should we need additional capital resources, we most likely would seek to obtain such through debt and/or equity financing.We do not currently possess an institutional source of financing.Given current credit conditions, there is no assurance that we could be successful in obtaining additional debt financing on favorable terms, or at all.Similarly, given current market and economic conditions there is no guarantee that we could negotiate appropriate equity financing. Cash Flow During the three months ended March 31, 2011 cash was primarily used to fund operations. We had a net increase in cash of $2,439 during the three months ended March 31, 2011.See below for additional discussion and analysis of cash flow. For the three months ended March 31, (unaudited) (unaudited) Net cash provided by (used in) operating activities $ $ ) Net cash used in investing activities ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash $ $ ) During the three months ended March 31, 2011, net cash provided by operating activities was $43,786, compared to net cash used in operating activities of $138,567 during the three months ended March 31, 2010.As discussed herein we realized a net profit of $26,909 during the three months ended March 31, 2011, compared to a net loss of $59,117 during the three months ended March 31, 2010. In January 2010 we entered into a capital lease arrangement whereby we leased an office copy machine for $25,543. The assetwas recorded on our balance sheet under office equipment under capital lease and our liability incurred under the lease was recorded as current and noncurrent obligations under capital lease.The lease arrangements is for a term of 48 months at level operating rents with capital interest rate at 7%. 12 Summary of Material Contractual Commitments The following is a summary of our material contractual commitments as of March 31, 2011: Payments Due By Period Contractual obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Equipment Leases(1) $ $ $ $
